DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As set forth by applicant in p.17 of the remarks dated 1/21/2021, the claims now set forth a clear practical application of analyzing surface participation of a superconducting qubit (referencing ¶2-3 of the specification).  As such, the claims are eligible under 35 USC 101, and the 35 USC 101 rejections are withdrawn.
The amendments set forth by applicant distinguish over the art of record by clarifying the simulation structure and 3D panel method utilized to simulate the conductor-dielectric and dielectric-dielectric interfaces.  Wang and Matsuura representing the closest prior art to the claims, the claims are now allowable over the art as a whole and are allowed.  The 35 USC 103 rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128